Citation Nr: 0103199	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-24 568	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder of 
the feet.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military during 
World War II, from June 1945 to November 1946.

In October 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, determined the 
veteran had not submitted new and material evidence to reopen 
a previously denied claim for service connection for a 
skin disorder of the feet.  The RO also denied his claim for 
service connection for a back disorder, but granted his claim 
for service connection for a bilateral hearing loss and 
assigned a noncompensable rating of 0 percent effective from 
the date of his claim.  He appealed the claims for the skin 
and back disorders to the Board of Veterans' Appeals (Board).  
But he did not appeal for a higher rating for his bilateral 
hearing loss or for an earlier effective date.  38 C.F.R. 
§ 20.200 (2000); see also Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

During his September 1999 hearing at the RO, the veteran 
indicated that he would be filing an additional claim for 
service connection for bilateral tinnitus.  See the 
transcript of the hearing at page 12.  Immediately after the 
hearing, he submitted a statement on VA Form 21-4138 
officially filing a claim for this benefit, indicating that 
the tinnitus was affecting both of his ears-but mainly his 
right ear.  He since has reiterated this in an August 2000 
statement.  The record before the Board does not indicate 
that the RO has adjudicated the claim for service connection 
for bilateral tinnitus.  This claim is referred to the RO for 
appropriate action.


REMAND

In his November 1999 substantive appeal, on VA Form 9, the 
veteran requested a hearing at the RO before a member of the 
Board.  The RO sent him a letter on June 21, 2000, notifying 
him that his hearing before a member of the Board would be 
held at the RO on July 26, 2000, at 9:00 a.m.  The RO also 
indicated in the letter, however, that, under authority 
granted by Congress, and with the veteran's consent, the 
Board proposed to conduct the hearing using video-
conferencing technology.  The RO went on to indicate that the 
veteran could decline this option if he preferred, instead, 
to have his hearing before a member of the Board during a 
travel assignment to the RO, and that, if the RO did not 
receive a response from him by July 7, 2000, consenting to a 
video-conference hearing in lieu of a travel Board hearing, 
then the RO would cancel the video-conference hearing and 
keep him on the schedule for a future visit by a Board member 
for a travel Board hearing.  He did not respond to the RO's 
letter prior to July 7, 2000.  The RO sent him another, 
similar, letter dated July 28, 2000, advising him of a 
videoconference hearing scheduled for August 23, 2000.  

The veteran submitted a response on August 3, 2000, 
indicating that he would attend the video-conference hearing 
that had been scheduled, but he failed to report for his 
video-conference hearing on August 23, 2000.  Nevertheless, 
since he previously had requested a travel Board hearing and 
did not respond to the RO's June 21, 2000, letter prior to 
July 7, 2000, he still must be scheduled for a travel Board 
hearing to ensure full compliance with due process 
requirements.  See 38 C.F.R. §§ 20.700, 20.704 (2000).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
travel Board hearing at the earliest 
opportunity.  He should be notified of 
the date, time, and location of the 
hearing.  If he declines this hearing, 
this should be documented, in writing, in 
the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


